Citation Nr: 1033626	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable disability rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for bilateral hearing loss, and 
assigned a 0 percent rating; and denied a 10 percent rating based 
on multiple noncompensable service-connected disabilities.  The 
Veteran submitted a timely appeal as to both issues.  

In May 2010, the Veteran, through his representative, withdrew 
his claim of entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities from 
January 11, 2008 to August 28, 2009.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Therefore, that issue 
is not before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's average pure tone thresholds were assessed at 61 
for the right ear and 55 for the left ear, speech recognition 
ability of 96 percent in the right ear and of 92 percent in the 
left ear; resulting in Level V and Level I hearing impairment 
respectively.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
II.  Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected bilateral hearing loss warrants a higher 
initial disability rating.  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  Audiological exams used to measure 
impairment must be conducted by a State-licensed audiologist and 
must include both a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometric tests.  38 C.F.R. 
§ 4.85(a).  

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

On the VA audiological evaluation in May 2008, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
70
70
LEFT
15
60
65
70

The average pure tone threshold for the right ear was 55 and for 
the left ear was 53.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.

The Veteran was afforded another VA audiological evaluation in 
October 2009, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
70
75
85
LEFT
15
65
70
70

The average pure tone threshold for the right ear was 61 and for 
the left ear was 55.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

The Board acknowledges that the Veteran submitted multiple 
audiograms performed by a private audiologist.  The results of 
the audiograms were in graphical form and were not numerically 
interpreted.  The Board may not use the results from that testing 
when evaluating the veteran's level of auditory impairment 
because the graph is not accompanied by numerical results.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In addition, there 
is no indication of the use of Maryland CNC or that the person 
conducting the test was a state licensed audiologist.  38 C.F.R. 
§ 4.85.  Consequently, the Board is unable to consider these 
examination results in its decision.

The Board will use the October 2009 VA audiological results, as 
they are more favorable to the claim.  The Veteran's right ear 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Therefore, the Board shall apply 
the findings of the right ear to both Table VI and Table VIA and 
will use the higher Roman numeral designation for hearing 
impairment in evaluating the current disability rating.  Applying 
the findings of the October 2009 VA examination to Table VIA, 
which results in the most favorable finding, the right ear is at 
Level V (Level IV raised to the next level).  The left ear is at 
Level I pursuant to Table VI.  Plugging the October 2009 levels 
into Table VII of 38 C.F.R. § 4.85, bilateral hearing loss should 
be rated at 0 percent disabling.  As such the criteria for a 
higher disability rating have not been met.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Veteran has stated that his retirement was much less than it 
would have been had he been able to understand words, which he 
could only hear parts of.  He also stated that he was bypassed 
for promotions and other opportunities because of his hearing 
loss.  

The Board notes however that the Veteran was able to maintain 
employment through his retirement.  Although the Veteran feels he 
was bypassed for promotions due to his hearing loss, he has 
submitted no evidence to substantiate these claims.  The lack of 
a promotion may be due to numerous causes.  Additionally the 
medical evidence fails to show any effect on the Veteran's daily 
activities or employment opportunities.  

The Rating Schedule specifically addresses these complaints by 
assigning numeric designations after audiometric evaluations are 
performed.  The Veteran's hearing was adequately measured during 
multiple VA examinations.  The Board is of the opinion that the 
Rating Schedule measures and contemplates all aspects of the 
Veteran's disability, so that extraschedular consideration is not 
warranted.

Conclusion

At no time during the pendency of this claim, has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted. 




ORDER

Entitlement to an increased rating for bilateral hearing loss is 
denied.  



____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


